Appeal by the defendant from a judgment of the County Court, Nassau County (Berkowitz, J.), rendered June 4, 2004, convicting her of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.05 [5]).
*438The defendant’s contention that she was denied the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit (see People v Albert, 85 NY2d 851 [1995]; People v Daddona, 81 NY2d 990, 992 [1993]; People v Ray, 65 NY2d 282, 286 [1985]; People v Lewis, 273 AD2d 254, 254-255 [2000]). Adams, J.E, Santucci, Goldstein and Fisher, JJ., concur.